DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on July 25, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The current title states “AND ELIMINATION OF EVAPORATION PONDS”.  However, claim 4 requires an evaporation pond.  Thus, an evaporation pond has not been eliminated. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference characters 1 and 25 are missing from the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 10 recites “further comprising the steps of: separating the diluted stream …; and injecting the treated produced water into a reservoir to maintain a pressure in the reservoir to facilitate producing hydrocarbons.”  Claim 10 is interpreted as requiring injecting the treated produced water and is not interpreted as requiring the production of hydrocarbons.  Claim 10 is interpreted as requiring injecting the treated produced water into a reservoir to maintain a pressure which is sufficient to produce hydrocarbons.  It is noted that the production of hydrocarbons involves different process parameters in addition to “maintain a pressure in the reservoir”.  Claim 10 does not require a specific pressure parameter.  Therefore, manipulation of the various parameters as well as the injecting step of claim 10 are needed for the production of hydrocarbons.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the surface water stream".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “surface water feed”, i.e. not stream. 
Claim 20 recites “an oxygen scavenger selected from the group consisting of Examples of oxygen scavengers suitable for use include sodium bisulfite, hydrazine, carbohydrazide-containing scavengers, and combinations of the same”.  The scope of the claim is deemed unclear. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2019/0263685 (hereinafter US 685) and US PUB 2021/0395619 (hereinafter US 619). 
Regarding claim 1, US 685 discloses a system using a forward osmosis membrane unit wherein the forward osmosis separates dissolved solutes from water across a semipermeable forward osmosis membrane using the osmotic pressure gradient between a feed solution and a draw solution as the driving force (see US 685 paragraphs [0014]-[0022] and figures 2 & 3).  In US 685, the feed side inlet is connected to a source of contaminated water, the wastewater stream feed 10 from a source of contaminated water 9, i.e. a waste water pit/tank, such as water from an oil and/or gas production (see US 685 paragraph [0015], and figures 2 and 3).  In US 685, the draw side inlet is connected to a source of saturated brine solution, the bring solution 2 from a saturated brine tank 3 (see US 685 paragraph [0016], and figures 2 & 3).  US 685 discloses that the wastewater stream 10 may have a total dissolved solids concentration (TDS) of from 5,000 to 50,000 mg/L and the saturated brine solution 2 may have a TDS of 50,000 to 357,000 mg/L (see US 685 paragraph [0016]).  In US 685, water is drawn from the feed side of the membrane to the draw side of the membrane by osmotic driving force.  “Water from the wastewater stream 10 moves across the forward osmosis membrane, thereby diluting the saturated brine solution 2 and forming a diluted brine solution stream 13” (see US 685 paragraph [0017]) and a “concentrated contaminated water stream 14 having a TDS higher than a TDS of the wastewater stream 10 is removed from the feed side outlet of the forward osmosis membrane 12” (see US 685 paragraph [0019]; see also figures 2 & 3).  The diluted brine solution can be further treated, such as by an ion exchange unit, and/or disposed of, and the concentrated contaminated water stream can be further treated, such as by an evaporator crystallizer, a microfiltration unit, and/or an ultrafiltration unit, and/or disposed of (see US 685 paragraphs [0013], [0018], [0019], [0022] and figure 3).  
US 619 disclose a “gas oil separation plant (GOSP) and method for receiving crude oil from a wellhead and removing gas, water, and salt from the crude oil, and discharging export crude oil” (see US 619 abstract, see also paragraphs [0005]-[0009] and figures 1, 2, 4, 5, 7-12).  The GOSP receives feed crude oil 102 from a well, such as a wellbore, and may contain water (see US 619 paragraph [0025]).  The GOSP removes gas, water and salt from the crude oil (see US 619 paragraph [0026]).  The “GOSP 100 includes the HPPT 122, a low-pressure production trap (LPPT) 128, the dehydrator 126, and the desalter 118. The HPPT 122, LPPT 128, dehydrator 126, and desalter 118 may be characterized as components of a GOSP 100 train. The HPPT 122, LPPT 128, dehydrator 126, and desalter 118 are each a separator vessel that may have a horizontal orientation or vertical orientation” (see US 619 paragraph [0027]).  In US 619, the “separated water 120 may be sent, for example, to a water/oil separator (WOSEP) 134 vessel. The WOSEP 134 may discharge a water stream 208 and a recovered oil stream 208” (see US 619 paragraph [0030]; see also figures 1, 2, 4, 5, 7-12).
US 685 and US 619 are is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. a fluid purification system.
Neither US 685 or US 619 alone render disclose a method to reduce the generation of waste water, as recited in claim 1.  However, taken together , US 685 and US 619 would have been obvious to combine to arrive at the claimed method.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take together US 685 and US 619 to achieve the claimed method to reduce the generation of waste water, as recited in claim 1, because US 685 discloses using the process comprising a forward osmosis unit to purify a contaminated water from an oil and/or gas production, which is the type of contaminated water/feed crude oil purified in the system of US 619 and because one of ordinary skill in the art would have considered the water-oil separator (WOSEP) to further treat the diluted brine solution and/or the concentrated contaminated water stream in order to separate and thereby retrieve a recovered oil stream and further processed water stream. 
Regarding claim 6, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 discloses the production equipment is selected from the combination of production traps, crude tanks, desalters, and combinations of the same (see US 619 paragraphs [0005], [0006], [0007], & [0008]).
Regarding claim 7, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 discloses that the “Wash water 116 salinity can range, for example, from between about 100 parts per million (ppm) to about 12,000 ppm. Again, wash water 116 may be more effective if the salinity level is low. In comparison, formation water salinity produced with crude oil can reach as high as about 270,000 ppm of salt or more” (see US 619 paragraph [0037]), which is deemed the formation water stream has a salinity in the range of 50,000 to 370,000 parts-per-million (ppm) by weight.  Moreover, the prior art, US 685 and US 619, discloses the same gas oil separation plant, the same formation water stream and the surface water feed, and undergoes the same process steps, thus, the formation water stream of US 685 and US 619 will necessarily have a salinity in the range of 50,000 to 370,000 parts-per-million (ppm) by weight.  The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.
Regarding claim 8, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 discloses the semipermeable membrane is selected from a flat membrane and a spiral wound membrane (see US 685 paragraphs [0023] & [0028]).
Regarding claim 10, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 disclose separating the diluted stream in the water-oil separation plant to produce a treated produced water and recovered oil (see rejection of claim 1). 
US 685 and US 619 disclose injecting the treated produced water (see US 619 paragraphs [0030], [0052] & [0053] and figures 2, 4, & 5). As discussed above in the Claim Interpretation section, claim 10 does not require the production of hydrocarbons.  Further, claim 10 does not recite a specific “pressure” limitation.  Thus, the mere act of injecting, as disclosed in US 685 and US 619, will necessarily result in a pressure being achieved.  The pressure needed to produce hydrocarbons will be dependent on several parameters in addition to the pressure achieved by injecting treated produced water.  Therefore, US 685 and US 619 is deemed to disclose injecting the treated produced water into a reservoir to maintain a pressure in the reservoir to facilitate producing hydrocarbons.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 685 and US 619 as applied to claim 1 above, and further in view of US PUB 2007/0246426 (hereinafter US 426).   
Regarding claim 2, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 do not explicitly disclose withdrawing a reject water stream from the feed side of the semipermeable membrane; mixing an oxygen scavenger stream with the reject water stream in an oxygen mixer to produce an oxygen-free stream, where the oxygen scavenger stream comprises an oxygen scavenger selected from the group consisting of sodium bisulfite, hydrazine, carbohydrazide- containing scavengers, and combinations of the same; mixing the oxygen-free stream with a chemical biocide stream in a biocide mixer to produce a treated reject water stream, where the chemical biocide stream comprises a chemical biocide selected from the group consisting of chlorine, glutaraldehyde, tetrakis-hydroxymethyl- phosphonium (THPS), formaldehyde, acrolein, and combinations of the same; and introducing the treated reject water stream to the water-oil separation plant
US 426 discloses a method of treating water to remove hydrocarbons (see US 426 abstract and paragraphs [0001] and [0010]-[0019]).  In US 426 a “biocide concentrate stream 2, a sodium bisulfite concentrate stream 3 and a scale inhibitor concentrate stream 4 are continuously dosed into the high salinity water feed stream 1 upstream of a plurality of fine filters 5 that are arranged in parallel” (see US 426 paragraph [0071]; see also paragraphs [0029] and [0030]).  
US 426 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a biocide concentrate stream, such as glutaraldehyde, formaldehyde, and/or tetrakis(hydroxymethyl)phosphonium sulfate, and a sodium bisulfite concentrate stream, to the concentrated contaminated water stream of US 685 and US 619 because the biocide concentrated stream would minimize the existence of any microorganisms in the concentrated contaminated water stream of US 685 and US 619 prior to entry to the WOSEP and because the sodium bisulfite concentrate stream will reduce any potential corrosion to the WOSEP by the concentrated contaminated water stream of US 685 and US 619.  Thus, treatment of the concentrated contaminated water stream of US 685 and US 619 with the biocide concentrate stream and the sodium bisulfite concentrate stream prior to entry to the WOSEP will assist in maintaining the performance of the WOSEP over an extended period of time. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 685 and US 619 as applied to claim 1 above, and further in view of CN 211226767 U (hereinafter CN 767).   
Regarding claim 3, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 do not explicitly disclose introducing the surface water stream to a filter, wherein the filter is configured to remove dissolved solids in the surface water stream; filtering the surface water stream in the filter to produce a filtered stream; and introducing the filtered stream to the forward osmosis unit.
CN 767 discloses a system for treating mine waste water, which has a large amount of water, high suspended solids content, low organic matter content, and high salt content in wastewater, by using a “high-density sedimentation tank, a magnetic seed recovery device, a sludge compressor, a feed pump, a security filter, a forward osmosis raw material liquid water tank, a raw material liquid circulation pump, a forward osmosis device, a forward osmosis draw liquid water tank, draw liquid circulating pump, electrodialysis raw material water tank, electrodialysis feed pump, electrodialysis device, high pressure pump and nanofiltration device, electrodialysis membrane stack, concentrated water chamber water tank, concentrated water circulating pump, extremely water chamber water tank, electrodialysis device is composed of polar water circulating pump, fresh water tank, fresh water circulating pump and DC power supply” (see CN 767 paragraph [0009]; see also paragraphs [0001], [0004], [0010], [0023]-[0028] and figure 1).  In the system of CN 767, the fluid to be treated leaves a sedimentation tank 3, is pumped to a filter 5 prior to entering the forward osmosis unit 8 (see CN paragraphs [0009], [0010], [0023]-[0028] and figure 1). 
CN 767 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a filter, as disclosed in CN 767, in the system of US 685 and US 619, because a filter prevent particulates from entering the forward osmosis unit of US 685 and US 619 and would assist in purifying a fluid prior to entering the forward osmosis unit of US 685 and US 619.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 685 and US 619 as applied to claim 1 above, and further in view of US PUB 2007/0246426 (hereinafter US 426) and US PUB 2003/0127400 (hereinafter US 400).  
Regarding claim 4, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 in view of US 426 discloses withdrawing a reject water stream from the feed side of the semipermeable membrane; mixing an oxygen scavenger stream with the reject water stream in an oxygen mixer to produce an oxygen-free stream, where the oxygen scavenger stream comprises an oxygen scavenger selected from the group consisting of sodium bisulfite, hydrazine, carbohydrazide- containing scavengers, and combinations of the same; mixing the oxygen-free stream with a chemical biocide stream in a biocide mixer to produce a treated reject water stream, where the chemical biocide stream comprises a chemical biocide selected from the group consisting of glutaraldehyde, formaldehyde, and/or tetrakis(hydroxymethyl)phosphonium sulfate (see rejection of claim 2).
US 685 and US 619 in view of US 426 does not explicitly disclose introducing the treated reject water stream to an evaporation pond.
US 400 discloses a method for recovering energy from water produced during heavy oil recovery (see US 400 abstract and paragraphs [0002], [0030]-[0070], [0135]-[0146] and figures 1-6, 12 & 13).  US 400 discloses using an evaporation pond as the final deposit location in the remediation of fluid (see US 400 paragraphs [0144] and [0145] and figures 1, 2, & 13).  US 400 discloses that a “slip stream of the circulating slurry at 410 is removed by pump 435 and passed through a solid/liquid separation device 440 or transferred directly to an evaporation pond” (see US 400 paragraph [0144]) and “solid material 445, exiting the solid/liquid separator 440, is collected in suitable storage facilities and transported for disposal. Any excess contaminated water collected in the storage areas 455 or evaporation pond can be recycled by pump 460 back to the crystallizer feed tank 280” (see US 400 paragraph [0145]).
US 400 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an evaporation pond, as disclosed in US 400, as a location to deposit the treated  concentrated contaminated water stream of US 685 and US 619 in view of US 426 because the treated concentrated contaminated water stream needs to be deposited somewhere and it is known in the art to deposit treated water in an evaporation pond in the water treatment system art. 
Therefore, it would have been obvious to one of ordinary skill in the art to use an evaporation pond as the final storage location of the treated  concentrated contaminated water stream of US 685 and US 619 in view of US 426 and reasonably expect the resulting step to work as US 400 intended.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (see MPEP 2123, I).
Claim(s) 5, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 685 and US 619 as applied to claim 1 above, and further in view of US PUB 2007/0246426 (hereinafter US 426) and US PUB 20030127400 (hereinafter US 400) and WO 2021161046 A1 (hereinafter WO 046)
Regarding claim 5, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 discloses withdrawing an oil-containing water stream from the feed side of the semipermeable membrane, wherein the oil-containing water stream comprises greater than 100 ppmw oil.  
The prior art, US 685 and US 619, discloses the same gas oil separation plant, the same formation water stream and the surface water feed, and undergoes the same process steps, thus, the resulting oil-containing water stream of US 685 and US 619 in view of US 426 and US 400 will necessarily be an oil-containing water stream comprises greater than 100 ppmw oil.  The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.
US 685 and US 619 does not explicitly disclose introducing the oil-containing water stream to a hydrocyclone to produce a reject water stream.
WO 046 discloses a water remediation system and method comprising a forward osmosis unit (see WO 046 abstract, pages 2-4 and figures 2-13).  In WO 046 a hydrocyclone is used to remove the larger impurities (WO 046 page 17, lines 8-9 and figure 3).  
WO 046 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a hydrocyclone, as disclosed in WO 046, in the method of US 685 and US 619, in order to further treat and purify the oil-containing water stream of US 685 and US 619. It would have been obvious to one of ordinary skill in the art to use a hydrocyclone, as disclosed in WO 046, to treat the oil-containing water stream of US 685 and US 619 and reasonably expect the resulting apparatus to work as WO 046 intended.  Further, rearranging the location of the hydrocyclone to be used after the forward osmosis unit of US 685 and US 619, in order to treat the oil-containing water stream, would have been obvious to one of ordinary skill in the art and said artisan would have a reasonable expectation that the resulting apparatus would work as intended by WO 046 as well as US 685 and US 619.
Additionally, the Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of hydrocyclone of WO 046 is substantially identical to the claimed hydrocyclone of the present application, and therefore, the structure of WO 046 is presumed inherently capable of separating oil from water.
US 685 and US 619 in view of WO 046 does not explicitly disclose mixing an oxygen scavenger stream with the reject water stream in an oxygen mixer to produce an oxygen-free stream, where the oxygen scavenger stream comprises an oxygen scavenger selected from the group consisting of sodium bisulfite, hydrazine, carbohydrazide- containing scavengers, and combinations of the same; mixing the oxygen-free stream with a chemical biocide stream in a biocide mixer to produce a treated reject water stream, where the chemical biocide stream comprises a chemical biocide selected from the group consisting of chlorine, glutaraldehyde, tetrakis-hydroxymethyl- phosphonium (THPS), formaldehyde, acrolein, and combinations of the same; and introducing the treated reject water stream to an evaporation pond.
US 426 and US 400 are discussed above and are established as analogous prior art.  US 426 discloses a biocide concentrate stream and a sodium bisulfite concentrate stream.  US 400 discloses an evaporation pond. (see rejections of claims 2 and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a biocide concentrate stream, such as glutaraldehyde, formaldehyde, and/or tetrakis(hydroxymethyl)phosphonium sulfate, and a sodium bisulfite concentrate stream, as disclosed in US 426, to the concentrated contaminated water stream of US 685 and US 619 in view of WO 046 because the biocide concentrated stream would minimize the existence of any microorganisms in the concentrated contaminated water stream of US 685 and US 619 in view of WO 046 prior to entry to the WOSEP and because the sodium bisulfite concentrate stream will reduce any potential corrosion to the WOSEP by the concentrated contaminated water stream of US 685 and US 619 in view of WO 046.  Thus, treatment of the concentrated contaminated water stream of US 685 and US 619 in view of WO 046 with the biocide concentrate stream and the sodium bisulfite concentrate stream prior to entry to the WOSEP will assist in maintaining the performance of the WOSEP over an extended period of time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an evaporation pond, as disclosed in US 400, as a location to deposit the treated  concentrated contaminated water stream of US 685 and US 619 in view of WO 046 and US 426 because the treated concentrated contaminated water stream needs to be deposited somewhere and it is known in the art to deposit treated water in an evaporation pond in the water treatment system art. 
Therefore, it would have been obvious to one of ordinary skill in the art to use an evaporation pond as the final storage location of the treated  concentrated contaminated water stream of US 685 and US 619 in view of WO 046 and US 426 and reasonably expect the resulting step to work as US 400 intended.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (see MPEP 2123, I).
Regarding claim 9, US 685 and US 619 discloses the invention as discussed above in claim 1. Further, US 685 and US 619 in view of WO 046 and US 426 discloses the construction of semipermeable membrane is selected from the group consisting of organic materials, ceramic membranes, and combinations of the same (WO 046 discloses that the “selectively permeable layer may comprise a cellulose tri-acetate (CTA), polyamide  (PA), hollow fibre membrane, or a ceramic membrane comprising Zr02, TiO2, SiC, SiO2 and/or alumina” see WO 046 page 10, lines 1-3.)
Regarding claim 20, US 685 and US 619 in view of WO 046 and US 426 discloses method to reduce the generation of waste water (see rejection of claim 1), the method comprising the steps of: 
withdrawing a surface water feed from a waste water collection pit, where the surface water feed comprises water and contaminants, wherein the contaminants are selected from the group consisting of oil, hazardous substances, dissolved solids, bacteria, and combinations of the same (see rejection of claim 1); 
introducing the surface water stream to a filter, wherein the filter is configured to remove dissolved solids in the surface water stream(see rejection of claims 1 and 3); 
filtering the surface water stream in the filter to produce a filtered stream; introducing the filtered stream to an oxygen mixer (see rejection of claims 1, 2, 4, & 5); 
mixing an oxygen scavenger stream with the filtered stream in the oxygen mixer to produce an oxygen-free filtered stream, where the oxygen scavenger stream is sodium bisulfite (see rejection of claims 1, 2, 4, & 5.  Claim 20 is deemed indefinite.  For the sake of compact prosecution, this clause of claim 20 is being understood as reciting a Markush group of oxygen scavengers.  The cited prior art discloses sodium bisulfite, which is included in the group.);
introducing the oxygen-free filtered stream to a biocide mixer (see rejection of claims 1, 2, 4, & 5); 
mixing the oxygen-free filtered stream with a chemical biocide stream to produce a treated stream, where the chemical biocide stream comprises a chemical biocide selected from the group consisting of glutaraldehyde, formaldehyde, and/or tetrakis(hydroxymethyl)phosphonium sulfate (see rejection of claims 1, 2, 4, & 5); and 
introducing the treated stream to a water-oil separation plant, the water-oil separation plant configured to separate oil from the treated stream (see rejection of claims 1 4 & 5);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773